Citation Nr: 1740580	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-41 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES 

1.  Entitlement to special adaptive housing or a special home adaptation grant.

2.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from October 1958 to October 1960 and from January 1962 to November 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2008 and February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011 the Veteran appeared at a hearing held at the RO before a Decision Review Officer.  In March 2013, the Veteran appeared at a Board hearing.

This case was before the Board in September 2013, when it was remanded for further development, specifically to insure that a Statement of the Case was issued with respect to the automobile and adaptive equipment claims.  This action was accomplished and the Veteran perfected his appeal.  Thereafter, in August 2016, the Board granted the claims on appeal in full, as indicated below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is currently no justiciable case or controversy for active consideration by the Board on the issue of entitlement to special adaptive housing or a special home adaptation grant.

2.  There is currently no justiciable case or controversy for active consideration by the Board on the issue of entitlement to automobile and adaptive equipment or adaptive equipment only.



CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issue of the issue of entitlement to special adaptive housing or a special home adaptation grant is dismissed as no justiciable case or controversy is before the Board at this time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2014); 38 C.F.R. §§ 19.44, 20.101, 20.200, 20.204 (2016).

2.  The Veteran's appeal as to the issue of the issue of entitlement to automobile and adaptive equipment or adaptive equipment only is dismissed as no justiciable case or controversy is before the Board at this time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2014); 38 C.F.R. §§ 19.44, 20.101, 20.200, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran appealed to the Board the issues of entitlement to special adaptive housing or a special home adaptation grant and entitlement to automobile and adaptive equipment or adaptive equipment only.  In an August 9, 2016 decision, the Board granted in full these two issues.  Thereafter, an August 12, 2016 rating decision implemented the Board's decision.  The Veteran was notified of that action.  Based upon the foregoing, the Board finds that the Veteran no longer has an issue on appeal with respect to the issues of entitlement to special adaptive housing or a special home adaptation grant and entitlement to automobile and adaptive equipment or adaptive equipment only as those matters were in fact granted.  Accordingly, there is no justiciable case or controversy regarding such issue currently before the Board as contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  Consequently, in the absence of any justiciable question, the appeal as to the issues of entitlement to special adaptive housing or a special home adaptation grant and entitlement to automobile and adaptive equipment or adaptive equipment only, must be dismissed.


ORDER

The appeal is dismissed.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


